               IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

ANGELA DENISE NAILS,                   )
                                       )
            Plaintiff,                 )
                                       )
      v.                               )     CASE NO. 1:18-CV-1051-WKW
                                       )                [WO]
ALABAMA POWER,                         )
                                       )
            Defendant.                 )

                                   ORDER

      On December 17, 2019, the Magistrate Judge filed a Recommendation to

which no timely objections have been filed. (Doc. # 11.) Upon an independent

review of the record and the Recommendation, it is ORDERED that the

Recommendation is ADOPTED and that this action is DISMISSED with prejudice.

     Final judgment will be entered separately.

     DONE this 27th day of January, 2020.

                                                 /s/ W. Keith Watkins
                                           UNITED STATES DISTRICT JUDGE
